Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions,  reversed upon the law and the facts and new trial ordered. The record does not show the adoption by the board of estimate and apportionment of any regulation restricting the use of premises as empowered by chapter 295 of the Laws of 1924, now section 242-b of the Greater New York Charter,  The defendant did not satisfactorily show his use of the premises as at present used, prior to the Zoning Resolution of 1916. The apparently conceded use of the premises by the defendant for the “ junking ” of old automobiles may subject the defendant to a charge of operating a junk business without a license but that is not the offense of which he was accused in the information. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.